

	

		II

		109th CONGRESS

		1st Session

		S. 1646

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 8, 2005

			Mr. Akaka (for himself,

			 Mr. Reid, and Mrs. Murray) introduced the following bill; which

			 was read twice and referred to the Committee on Veterans'

			 Affairs

		

		A BILL

		To provide for the care of veterans

		  affected by Hurricane Katrina.

	

	

		1.Health care and services for

			 veterans affected by Hurricane Katrina

			(a)Requirement for

			 hospital care and medical services for priority 8 veterans affected by

			 Hurricane Katrina

				(1)RequirementThe Secretary of Veterans Affairs shall

			 furnish hospital care and medical services which the Secretary determines to be

			 needed to each priority 8 veteran affected by Hurricane Katrina as if such

			 veteran were a veteran described by section 1710(a)(2) of title 38, United

			 States Code.

				(2)Enhanced

			 enrollment priorityFor

			 purposes of furnishing hospital care and medical services under paragraph (1),

			 the Secretary shall deem each priority 8 veteran affected by Hurricane Katrina,

			 upon the date of presentation of such veteran to the Department of Veterans

			 Affairs for such care and services, to have enrolled in the system of annual

			 patient enrollment of the Department under section 1705(a) of title 38, United

			 States Code, on the first day of the current year of such system in which such

			 date falls.

				(b)Prohibition on

			 collection of copayments for veterans affected by Hurricane

			 KatrinaIn furnishing

			 hospital care and medical services to any veteran affected by Hurricane

			 Katrina, the Secretary shall not collect from or with respect to such veteran

			 any payment for such care and services otherwise required under any provision

			 of law, including any copayment for medications otherwise required under

			 section 1722A of title 38, United States Code.

			(c)DefinitionsIn this section:

				(1)The term veteran affected by

			 Hurricane Katrina means any veteran who, as of August 29, 2005, resided

			 in the catchment region of the Department of Veterans Affairs medical center in

			 New Orleans, Louisiana, Biloxi, Mississippi, or Gulfport, Mississippi.

				(2)The term priority 8 veteran affected

			 by Hurricane Katrina means any veteran affected by Hurricane Katrina

			 who, as of August 29, 2005, would have been treated as a veteran covered by

			 paragraph (8) of section 1705(a) of title 38, United States Code, for purposes

			 of enrollment in the system of annual patient enrollment of the Department of

			 Veterans Affairs under such section.

				

